DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-4, 6-8, 11, 14-17, 20, 21, and 23-28 are pending in the application.  Claims 5, 9, 10, 12, 13, 18, 19, 22, and 29 have been cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in this application on 1 February 2021.

Claim Objections
Claims 4, 11, 15, 17, 21, 23, and 24 are objected to because of the following informalities:
With Regards to Claim 4:  Instant claim 4 recite "hydrofluoric acid" on line 10, which appears to be a typographical error; recommend correcting this to read as "a hydrofluoric acid solution".
With Regards to Claim 4:  Instant claim 4 recites "a hydrofluoric acid solution" on line 12; recommend correcting this to read as "the
With Regards to Claim 11:  Instant claim 11 recites "activation solution" on line 8, which appears to be a typographical error; recommend correcting this to read as "the activation solution".
With Regards to Claim 11:  Instant claim 11 recites "one of : an oxidizing" on line 10, which appears to be a typographical error; recommend correcting this to read as "one of: an oxidizing".
With Regards to Claim 15:  Instant claim 15 recites "(1-3):4" on line 9; for consistency, recommend correcting this to read as "(1:4)-(3:4)
With Regards to Claim 15:  Instant claim 15 recites "hydrofluoric acid" on lines 11 and 12; for consistency, recommend correcting this to read as "hydrogen fluoride
With Regards to Claim 17: Instant claim 17 recites "the activation" on line 7, which appears to be a typographical error; recommend correcting this to read as "the activation treatment".
With Regards to Claim 21:  Instant claim 21 recites "is proceed at" on line 3; recommend correcting this to read as "is performed[[proceed]] at".
With Regards to Claim 23:  Instant claim 21 recites "is proceed under pressure" on line 3; recommend correcting this to read as "is performed[[proceed]] under a pressure".
With Regards to Claim 24:  Instant claim 24 recites "the glass composite" on line 2, which appears to be a typographical error; recommend correcting this to read as "a[[the]] glass composite".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, 21, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 15:  Instant claim 15 recites the limitation that "the activation solution comprises: a raw material [...]; a raw material [...]; a raw material [...]; a raw material [...]; and a raw material [...]", which appears to intend that all five raw materials are to be used together.  In the instant case, the claim is considered to be indefinite because it is unclear as to how a combination of the five raw materials would work out percentage wise as a whole.  Furthermore, one of the sets of raw materials comprises an alkali while the others comprise an acid.  Instant claim 11, from which claim 15 depends, recites "the activation solution comprises: an acid or an alkali" on lines 8 to 9, and not a combination thereof.  Therefore, for the purpose of examination, it is the decision of the examiner to treat the limitation of the claim to read as "the or[[and]] a raw material [...]".
With Regards to Claim 17:  Claim 17 recites the limitation "the activated surface crevice" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be treated to read as "the activated surface
With Regards to Claim 21:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 21 recites the broad recitation "200-900°C", and the claim also recites "250-750°C" which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With Regards to Claim 27:  Instant claim 27 recites on lines 2 to 14 that:
at least one of: a position where the sheet glass member and the frame-shaped glass member are connected has an inner right-angled structure; a position where the sheet glass member and the frame-shaped glass member are connected has an internal step structure; and a outer surface of the position where the sheet glass member and the frame-shaped glass member are connected is a curved surface wherein: the frame-shaped glass member has an inner surface that is an outwardly bulged curved surface; the frame-shaped glass member has an inner surface that is an inclined surface that gradually tilts inwards; the frame-shaped glass member has an inner surface that is an inclined surface that gradually tilts outwards; and the frame-shaped glass member has an inner surface that is an inwardly bulged curved surface

In the instant case, the claim is rendered indefinite because it is unclear as to how the invention is meant to have the combination of features.  The instant disclosure appears see figures 9A to 9G and [0088] of the instant specification).  Therefore, for the purpose of examination, the limitation will be considered to read as:
at least one of: a position where the sheet glass member and the frame-shaped glass member are connected has an inner right-angled structure; a position where the sheet glass member and the frame-shaped glass member are connected has an internal step structure; [[and]] a outer surface of the position where the sheet glass member and the frame-shaped glass member are connected is a curved surface;or[[and]] the frame-shaped glass member has an inner surface that is an inwardly bulged curved surface.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conzone et al. (US 2004/0106018 A1).
Regarding Claim 1:  Conzone teaches a composite formed from two separate pieces of glass, that can be the same or different compositions, connected at their contacting surfaces by treating the area to be bonded with a solution for bonding ([0001], [0004], [0035], [0038]-[0040] of Conzone).  Conzone also teaches that the percent transmittance (from at least 800 to 2500 nm) of the joined material before joining is measured to be 92.2%, and that after joining the percent transmittance was [0085]-[0089] and [0097] of Conzone); which anticipates the claimed "light transmittance not lower than 95% of the light transmittance of the one, with the lower light transmittance, of the first glass member and the second glass member".  See MPEP §2131.03(I).
Regarding Claim 4:  Conzone teaches the claimed glass composite wherein the first glass member and the second glass member are connected to form a contact interface, a cross section along the direction perpendicular to the contact interface is defined as a first cross section ([0001], [0004], [0035], [0038]-[0040] of Conzone), and the first cross section has no crevices when observed visually by naked eye or observed under a microscope at a magnification of 500x (figure 1 and [0084] of Conzone).
Conzone does not explicitly recite that --the first cross section has crevices at the contact interface after contacting with hydrofluoric acid, wherein crevices of the first cross section have a width of 0.1-300 µm after it is corroded for 30s-1200x in a hydrofluoric acid solution--.  However, Conzone obtains the same glass composite as applicants (i.e. a first glass member and a second glass member at least partially connected with each other at the surfaces, the glass composite has a light transmittance not lower than 95% of the light transmittance of the on, with the lower light transmittance, of the first glass member and the second glass member; see ([0001], [0004], [0035], [0038]-[0040], [0085]-[0089], and [0097]) of Conzone and ([0034]) of the instant specification).  Therefore, it is the decision of the examiner that if the glass composite of Conzone would inherently possess crevices of the first cross section 
Regarding Claim 7:  Conzone teaches that the glass composite is prepared through a process comprising: performing an activation treatment on at least a part of the surface of the first glass member and at least a part of the surface of the second glass member, to form an activated surface; and contacting the activated surface of the first glass member with the activated surface of the second glass member to form the glass composite ([0055], [0062]-[0065], and [0083]-[0084] of Conzone).
Regarding Claim 8:  Conzone teaches that the process further comprises: before performing activation treatment, cleaning the surface of the first glass member and the second glass member to be activated, wherein the activation treatment is to produce unsaturated chemical bonds on the surfaces of the first glass member and the second glass member, and wherein the contact makes the unsaturated chemical bonds on the activated surfaces of the first glass member and the second glass member combined to form a saturated chemical bond ([0042] and [0103]-[0106] of Conzone).
Regarding Claim 20:  Conzone teaches the first glass member and the second glass member are positioned in a vacuum environment in a period of time from the completion of the activation to the completion of the contact ([0064] of Conzone).
Regarding Claim 23:  Conzone teaches that the contacting between the activated surface of the first glass member and the activated surface of the second glass member is proceed under pressure, wherein the pressure is 0.05-10 MPa ([0064] of Conzone).  (In the instant case, the recited limitation of --the pressure is 0.05-10 MPa-- is considered to be a product-by-process limitation, in that there is no indication of its effect on the end structure of the claimed invention.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, 14-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Conzone et al. (US 2004/0106018 A1) as applied to claims 1 and 7 above.
Conzone is relied upon as stated above.
Regarding Claim 2:  Conzone discloses the claimed glass composite, but does not explicitly recite that --at least one of the first glass member and the second glass member is formed by a plurality of sub-glass members, and at least part of the surfaces of the two adjacent sub-glass members are connected--.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed glass composite as at least one of the first glass member and second glass member (wherein it would constitute said claimed --sub-glass members--), since it has been held that mere duplication of essential working part of a device involves only routine skill in the art.  See MPEP §2144.04(VI)(B).  (In the instant case, two joined 
Regarding Claim 3:  Conzone discloses that the first glass member or the second glass member formed by the plurality of sub-glass members has a light transmittance not lower than 95% of the light transmittance of the sub-glass member ([0085]-[0089] and [0097] of Conzone).
Regarding Claim 11:  Conzone discloses the claimed glass composite wherein: the activation treatment is carried out by at least one of: a treatment with an activation solution that is acidic or basic; and a UV treatment; the pH of the activation solution is less than 7 (which overlaps the presently claimed range of --not greater than 4--), or the pH of the activation solution is greater than 7 (which overlaps the presently claimed range of --10 to 14--); and the activation solution comprises: an acid or an alkali; and an auxiliary agent, comprising at least an oxidizing agent (e.g. hydrochloric acid) ([0054], [0057]-[0059], and [0064] of Conzone).  (In the instant case, because Conzone discloses that the activation treatment is performed in a clean room environment, and that curing of the activated surface is performed over the period of 3 to 7 days ([0054] and [0064] of Conzone); it is considered to meet the claimed limitation of --UV treatment--.)
Conzone differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed ranges.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the ranges taught by prima facie obviousness.  See MPEP §2144.05.
Conzone also discloses that the activation treatment is performed in a clean room environment, and that curing of the activated surface is performed over the period of 3 to 7 days ([0054] and [0064] of Conzone); which is considered to meet the claimed limitation of --UV treatment--.
Regarding Claim 14:  Conzone discloses the claimed glass composite wherein: the acid comprises at least one of: sulfuric acid, hydrochloric acid, hydrogen fluoride, ammonium bifluoride, nitric acid and acetic acid; the alkali comprises at least one of: sodium carbonate, sodium bicarbonate, potassium hydroxide, sodium hydroxide and aqueous ammonia; and the oxidizing agent comprises at least one of: potassium dichromate, potassium permanganate, hydrogen peroxide and nitric acid ([0054], [0057]-[0059], and [0064] of Conzone).  
(In the instant case, the limitation of the claim is considered to be a product-by-process limitation, in that there is no indication of its effect on the end structure of the claimed invention.  Since Conzone discloses the activation treatment is performed by at least one of: a treatment with an activation solution that is acidic or basic; and a UV treatment, the limitation of the claim is met.)
Regarding Claim 15:  Conzone discloses the claimed glass composite wherein the activation solution comprises: a raw material for forming the activation solution, comprising: a hydrogen peroxide and a sulfuric acid, wherein the activation solution comprises a mixed solution of hydrogen peroxide and sulfuric acid in a volume ratio of (1:3)-(3:7); a raw material for forming the activation solution, comprising: potassium [0054], [0057]-[0059], and [0064] of Conzone).
(In the instant case, the limitation of the claim is considered to be a product-by-process limitation, in that there is no indication of its effect on the end structure of the claimed invention.  Since Conzone discloses the activation treatment is performed by at least one of: a treatment with an activation solution that is acidic or basic; and a UV treatment, the limitation of the claim is met.)
Regarding Claim 16:  Conzone discloses the claimed glass composite wherein activation treatment is carried out by a UV treatment in a clean room for 3 to 7 days ([0054] and [0064] of Conzone); which is considered to meet the claimed product-by-process limitation of --the UV treatment comprises: the surfaces of the first glass member and the second glass member are directly irradiated for 0.5-15 h with ultraviolet light; or the surfaces of the first glass member and the second glass member are irradiated for 5-20 min with ultraviolet light in the presence of ozone
(In the instant case, the limitation of the claim is considered to be a product-by-process limitation, in that there is no indication of its effect on the end structure of the claimed invention.  Since Conzone discloses the activation treatment is performed by at least one of: a treatment with an activation solution that is acidic or basic; and a UV treatment, the limitation of the claim is met.)
Regarding Claim 17:  Conzone discloses the glass composite wherein: the water contact angle of the activated surface is equal to or less than 10 degrees; the surface roughness of the first glass member and/or the second glass member is equal to or less than 200 nm ([0041] and [0072] of Conzone); which anticipates the claimed surface roughness of --equal to or less than 0.2 µm--.  See MPEP §2131.03(I).
Conzone also discloses that the activation is conducted from 70°C to 375°C ([0065] and [0096] of Conzone); which overlaps the presently claimed range of --a room temperature to 200°C--.  Conzone differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed ranges.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the ranges taught by Conzone, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
(In the instant case, the recited limitation of --the water contact angle of the activated surface is equal to or less than 10 degrees
Regarding Claim 21:  Conzone discloses the contacting between the activated surface of the first glass member and the activated surface of the second glass member is proceed at a first predetermined temperature, and the first predetermined temperature does not exceed the softening points of the first glass member and the second glass member, wherein the first predetermined temperature is from 50-500°C ([0065]-[0067] and [0096] of Conzone); which overlaps the presently claimed range of --200-900°C--.
Conzone differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed ranges.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the ranges taught by Conzone, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conzone et al. (US 2004/0106018 A1) as applied to claim 1 above, and further in view of Yamamoto et al. (US 2017/0320294 A1).
Conzone is relied upon as stated above.
Regarding Claim 6:  Conzone discloses the claimed glass composite, but fails to disclose that --at least one surface of the first glass member or the second glass member is provided with an anti-reflection film
Yamamoto disclose a glass laminate comprising a glass substrate with one principal surface side provided with an antifouling layer and an anti-reflection layer, in that order (figure 1 and [0020]-[0021] of Yamamoto).  Yamamoto also discloses that the anti-reflection layer is provided on a principal surface side which is an outer side when the glass substrate is used as a casing of an electronic device ([0056] of Yamamoto).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the anti-reflection layer of the glass laminate of Yamamoto with the glass composite disclosed by Conzone in order to have --at least one surface of the first glass member or the second glass member is provided with an anti-reflection film--.  One of ordinary skill in the art would have been motivated to have incorporated the anti-reflection layer of the glass laminate of Yamamoto with the glass composite disclosed by Conzone, from the stand-point of providing depth to the color of the glass laminate ([0055]-[0056] of Yamamoto).

Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Keda et al. (CN 105976712 A) in view of Conzone et al. (US 2004/0106018 A1).
Regarding Claims 24 and 28:  Keda discloses an electronic device comprising a glass plate (ref. #11) fixedly connected to a frame body (ref. #12) of the electronic device, and said glass plate includes a first glass substrate (ref. #111) and a second glass substrate (ref. #112) (figures 1, 2, and [0030]-[0031] of Keda).  Keda also discloses that the frame body may be a housing of an electronic device ([0032] of Keda).  Specifically, Keda provides for --a casing, wherein at least a part of the casing if formed by a glass composite, the glass composite comprises: a first glass member and a second glass member, wherein the first glass member and the second glass member are at least partially connected with each other at the surfaces-- {instant claim 24} and --a display device, comprising: a glass composite, comprising: a first glass member and a second glass member, wherein: the first glass member and the second glass member are at least partially connected with each other at the surfaces; or a casing, wherein at least a part of the casing is formed by the glass composite, the glass composite comprises: a first glass member and a second glass member, wherein: the first glass member and the second glass member are at least partially connected with each other at the surfaces-- {instant claim 28}.
Keda fails to disclose --the glass composite has a light transmittance not lower than 95% of the light transmittance of the one, with the lower light transmittance, of the first glass member and the second glass member-- {instant claims 24 and 28}.
Conzone discloses a composite formed from two separate pieces of glass, that can be the same or different compositions, connected at their contacting surfaces by treating the area to be bonded with a solution for bonding ([0001], [0004], [0035], [0038]-[0040] of Conzone).  Conzone also discloses that the percent transmittance (from at least 800 to 2500 nm) of the joined material before joining is measured to be 92.2%, and that after joining the percent transmittance was measured to be 92.1% or 92.2% ([0085]-[0089] and [0097] of Conzone); which anticipates the claimed "light transmittance not lower than 95% of the light transmittance of the one, with the lower light transmittance, of the first glass member and the second glass member".  See MPEP §2131.03(I)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the joined first and second glass sheets of Conzone as the glass composite of the casing disclosed by Keda in order to have --the glass composite having a light transmittance not lower than 95% of the light transmittance of the one, with the lower light transmittance, of the first glass member and the second glass member-- {instant claims 24 and 28}.  One of ordinary skill in the art would have been motivated to have incorporated the joined first and second glass sheets of Conzone as the glass composite of the casing disclosed by Keda, from the stand-point of having a mechanically strong and optically transparent joint between glasses ([0010] of Conzone).
Regarding Claim 25:  Keda in view of Conzone discloses the casing wherein the first glass member is a sheet glass member, and the second glass member is a frame-shaped glass member, wherein the lower surface of the frame-shaped glass member is compounded onto the outer peripheral edge of the sheet glass member; or the lower surface of the frame-shaped glass member is compounded onto the outer peripheral face of the sheet glass member (figures 1 and 2 of Keda).
Regarding Claim 26:  Keda in view of Conzone disclose the casing wherein the inner surface and/or the outer surface where the sheet glass member and the frame-shaped glass member are connected is a curved surface (figures 1 and 2 of Keda).
With Regards to Claim 27:  Keda in view of Conzone discloses the casing wherein at least one of: a position where the sheet glass member and the frame-shaped glass member are connected has an inner right-angled structure (figures 1 and 2 of Keda).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781